Citation Nr: 0730469	
Decision Date: 09/27/07    Archive Date: 10/09/07

DOCKET NO.  05-26 493	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for post-traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel


INTRODUCTION

The veteran served on active duty from February 1966 to 
February 1968.

This matter comes before the Board of Veterans' Appeals 
(Board) from a January 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) that denied the 
veteran's claim for service connection for PTSD.  In July 
2007, the veteran testified before the Board at a hearing 
that was held at the RO.


FINDINGS OF FACT

1.  The veteran did not serve in combat while on active duty.

2.  The stressors upon which the diagnosis of PTSD was based 
have not been corroborated.

3.  The veteran first manifested PTSD many years after 
service, and that disability is not related to a corroborated 
in-service stressor.


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by the veteran's 
active service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 
38 C.F.R. §§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection

Service connection may be granted for disability resulting 
from a disease or injury incurred in or aggravated by 
military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (2007).  Service connection 
may also be granted for a disease diagnosed after discharge 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (2007).

In order to establish service connection for a claimed 
disorder, there must be (1) medical evidence of current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999); see also Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 
1997); Brammer v. Derwinski, 3 Vet. App. 223 (1992).  

Such a determination is based on an analysis of all the 
evidence of record and evaluation of its credibility and 
probative value.  Baldwin v. West, 13 Vet. App. 1, 8 (1999).  
Where the determinative issue involves medical causation or a 
medical diagnosis, there must be competent medical evidence 
to the effect that the claim is plausible; lay assertions of 
medical status do not constitute competent medical evidence.  
Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

Service connection for PTSD requires medical evidence 
diagnosing the condition in accordance with 38 C.F.R. 
§ 4.125(a) (i.e., under the criteria of DSM-IV), a link, 
established by medical evidence, between current symptoms and 
an in-service stressor, and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 4.125 
(2007).

If the evidence establishes that the veteran engaged in 
combat with the enemy and the claimed stressor is related to 
that combat, in the absence of clear and convincing evidence 
to the contrary, and provided the claimed stressor is 
consistent with the circumstances, conditions, or hardships 
of the veteran's service, the veteran's lay testimony alone 
may establish the occurrence of the claimed in-service 
stressor.  38 C.F.R. § 3.304(f) (2007).  

When the evidence does not establish that a veteran is a 
combat veteran, his assertions of service stressors are not 
sufficient to establish the occurrence of such events.  
Rather, his alleged service stressors must be established by 
official service record or other credible supporting 
evidence.  38 C.F.R. § 3.304(f); Pentecost v. Principi, 16 
Vet. App. 124 (2002); Fossie v. West, 12 Vet. App. 1 (1998); 
Cohen v. Brown, 10 Vet. App. 128 (1997); Doran v. Brown, 6 
Vet. App. 283 (1994).

It is the Board's principal responsibility to assess the 
credibility, and therefore the probative value of proffered 
evidence of record in its whole.  Owens v. Brown, 7 Vet. App. 
429, 433 (1995); see Elkins v. Gober, 229 F.3d 1369 (Fed. 
Cir. 2000); Madden v. Gober, 125 F. 3d 1477, 1481 (Fed. Cir. 
1997) (and cases cited therein); Guimond v. Brown, 6 Vet. 
App. 69, 72 (1993); Hensley v. Brown, 5 Vet. App. 155, 161 
(1993).  In determining whether documents submitted by a 
veteran are credible, the Board may consider internal 
consistency, facial plausibility, and consistency with other 
evidence submitted on behalf of the claimant.  Caluza v. 
Brown, 7 Vet. App. 498, 511 (1995).  The Board is not 
required to accept an appellant's uncorroborated account of 
his active service experiences.  Wood v. Derwinski, 1 Vet. 
App. 190, 192 (1991).

The veteran claims that while serving in the Republic of 
Vietnam during the Vietnam War, he was exposed to combat and 
non-combat stressors that support a PTSD diagnosis.  His 
service medical records are negative for evidence of any 
psychiatric disability during service.

The initial question for the Board is whether the veteran 
engaged in combat with the enemy.  VA General Counsel has 
determined that "engaged in combat with the enemy" requires 
that the veteran have personally participated in events 
constituting an actual fight or encounter with a military foe 
or hostile unit or instrumentality.  See VAOGCPRES 12-99.  

The veteran's service personnel records demonstrate that he 
served in Vietnam from September 1966 to September 1967 as an 
equipment storage specialist and that he served in support of 
Phase II of the Vietnam Counteroffensive.  He received the 
National Defense Service Medal, the Vietnam Service Medal, 
with one Bronze service star, and the Vietnam Campaign Medal, 
awards consistent with service in the Republic of Vietnam.  
However, these awards are not indicative of combat.  

In addition, engaged in combat with the enemy does not apply 
to veterans who served in a general "combat area" or 
"combat zone" but did not themselves engage in combat with 
the enemy.  

Next, the Board has reviewed the veteran's stressors and 
finds that he does not assert that he engaged in combat with 
the enemy.  His account of his in-service stressors is, for 
the most part, nonspecific.  In treatment for PTSD and in 
July 2007 testimony before the Board, he reported stressors 
involving firing a rifle during basic training, and driving a 
truck in May through July of 1967 between Qui Nhon and Phu 
Lac in order to both deliver supplies and transport a Colonel 
in between the two bases.  He stated that he was unarmed for 
the length of these trips, causing him great fear for his 
personal safety.  

He further reported that while his truck or others in the 
convoy were never attacked during any of these trips, he was 
able to hear shots that he described as sniper fire.  He 
reported a stressful incident during one of these trips where 
he was stopped for speeding.  He additionally reported being 
afraid for his safety when Vietnamese civilians attempted to 
board the trucks while en route in order to take supplies 
from the trucks.  He acknowledged, however, that these 
civilians were unarmed.  

Finally, he reported stressors involving hearing of a 
friend's death as a result of being shot while in a Jeep, and 
of hearing of the death of the man who replaced the veteran 
shortly after he was discharged from service.  The veteran 
stated that he was unable to remember the name of the friend 
who was shot in the Jeep but that he recalled the man who 
replaced him as being named "Resnick," although he was 
unsure of the precise spelling of his name.  

Under VA precedence, a determination as to whether a veteran 
engaged in combat with the enemy must be based on 
consideration of all evidence of record in each case.  In 
many cases, no single item of evidence will be determinative 
of the issue, and it will be necessary to evaluate the 
evidence for and against the assertion that the veteran 
engaged in combat.  Specifically, VA must assess the 
credibility, probative value, and relative weight of each 
relevant item of evidence and to apply the benefit-of-the-
doubt standard if the evidence is in equipoise.

Because the veteran's official documentation does not support 
a finding that he engaged in combat with the enemy, and his 
own statements do not establish that he personally 
participated in events constituting an actual fight or 
encounter with a military foe or hostile unit or 
instrumentality, his assertions of service stressors are not 
sufficient to establish the occurrence of such events, and 
instead his reported stressors must be verified.  

Post-service clinical records show that the veteran was 
diagnosed with PTSD at least as early as September 2003.  At 
the time of his diagnosis, he reported stressful events as 
driving between bases in open road but not being given a 
weapon, receiving sniper fire during the trips, hearing of 
the death of a friend who was shot in an open jeep, and 
unarmed Vietnamese who would jump on the convoy trucks.  

The evidence shows that the veteran has continued to receive 
treatment for PTSD since that time.  Accepting that the 
veteran has been diagnosed with PTSD and that the diagnosis 
was based on the reported in-service stressor, the remaining 
question before the Board is whether the veteran's PTSD 
diagnosis is based upon a verified in-service stressor.

VA was unable to verify the veteran's stressors because the 
veteran did not indicate with any degree of specificity 
stressors capable of verification.  The veteran was unable to 
provide the name of his friend who was shot and killed in the 
Jeep, and a search for "Resnick," or any other conceivable 
variation of that name, does not demonstrate any actual 
casualty.  Additionally, while the veteran reported hearing 
shots while driving in a convoy, he acknowledged that he or 
the convoy was never directly attacked.  Further, random 
sniper fire is not the type of information that can be 
verified.  

The Board is sympathetic to the veteran's reports of feeling 
afraid for his life.  However, because his PTSD diagnosis was 
not based upon a stressor which can be verified by VA, the 
Board is unable to grant the benefit sought.

The Board has considered the veteran's assertions in 
adjudicating the issue on appeal.  However, as a layperson 
without ostensible medical training or expertise, he is not 
competent to render a probative opinion on a medical matter, 
such as whether he in fact suffers from service-related PTSD.  
See Bostain v. West, 11 Vet. App. 124, 127 (1998); Routen v. 
Brown, 10 Vet. App. 183, 186 (1997) (citing Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) ("a layperson is generally 
not capable of opining on matters requiring medical 
knowledge").  

The weight of the credible evidence demonstrates that the 
veteran does not have PTSD that was incurred in or aggravated 
by active service or that is related to service or to any 
corroborated incident therein.  As the preponderance of the 
evidence is against the claim, the "benefit-of-the-doubt" 
rule is not applicable, and the Board must deny the claim. 
See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Duties to Notify and Assist the Appellant

Finally, the Veterans Claims Assistance Act of 2000, 38 
U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 (West 2002 & 
Supp. 2006), 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) 
(2007), requires VA to assist a claimant at the time that he 
or she files a claim for benefits.  As part of this 
assistance, VA is required to notify claimants of what they 
must do to substantiate their claims.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b)(1).

The notice required by the VCAA can be divided into four 
elements.  Specifically, VA must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim; (2) that the claimant is to 
provide; (3) that VA will attempt to obtain; and (4) request 
that the claimant provide any evidence in his or her 
possession that pertains to the claim.  Beverly v. Nicholson, 
19 Vet. App. 394, 403 (2005) (outlining VCAA notice 
requirements).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id. at 486.  

VCAA notice errors are presumed prejudicial unless VA shows 
that the error did not affect the essential fairness of the 
adjudication.  To overcome the burden of prejudicial error, 
VA must show (1) that any defect was cured by actual 
knowledge on the part of the claimant; (2) that a reasonable 
person could be expected to understand from the notice what 
was needed; or, (3) that a benefit could not have been 
awarded as a matter of law.  See Sanders v. Nicholson, No. 
06-7001 (Fed. Cir. May 16, 2007).  

In October 2003, prior to the initial adjudication of the 
claim, the veteran was notified of the evidence not of record 
that was necessary to substantiate the claim.  He was told 
that he needed to provide the names of persons, agency, or 
company who had additional records to help decide his claim.  
He was informed that VA would attempt to obtain review his 
claim and determine what additional information was needed to 
process his claim, schedule a VA examination if appropriate, 
obtain VA medical records, obtain service records, and obtain 
private treatment reports as indicated.  

It was also requested that he provide evidence in his 
possession that pertained to the claims.  There is no 
allegation from the veteran that he has any evidence in his 
possession that is needed for a full and fair adjudication of 
this claim.  Under these circumstances, the Board finds that 
the notification requirements of the VCAA have been satisfied 
as to both timing and content.  The purpose behind the notice 
requirement has been satisfied and the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claim.

With respect to the Dingess requirements, the veteran was 
provided with notice of the type of evidence necessary to 
establish a disability rating or effective date for the 
disability on appeal in March 2006.  Accordingly, there is no 
prejudice in issuing a final decision because the 
preponderance of the evidence is against the claim for 
service connection.  Any questions as to the appropriate 
disability rating or effective date to be assigned are moot.  

Therefore, adequate notice was provided to the appellant 
prior to the transfer and certification of the veteran's case 
to the Board and complied with the requirements of 38 U.S.C. 
§ 5103(a) and 38 C.F.R. § 3.159(b).  

Next, the VCAA requires that VA make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate a claim.  VA's duty to assist includes (1) 
obtaining records not in the custody of a federal department 
or agency; (2) obtaining records in the custody of a federal 
department or agency; (3) obtaining service medical records 
or other records relevant to active duty and VA or VA-
authorized medical records; and, (4) providing medical 
examinations or obtaining medical opinions if necessary to 
decide the claim.  See 38 C.F.R. § 3.159(c).  

VA has a duty to obtain a medical examination if the evidence 
establishes (1) a current disability or persistent or 
recurrent symptoms of a disability, (2) an in-service event, 
injury, or disease, (3) current disability may be associated 
with the in-service event, and (4) there is insufficient 
evidence to make a decision on the claim.  See McClendon v. 
Nicholson, 20 Vet. App. 79 (2006).

In this case, the veteran's service medical records and all 
identified and authorized post-service medical records 
relevant to the issue on appeal have been requested or 
obtained.  Further, the veteran requested and was provided 
with a hearing before the Board in July 2007.  

Next, the Board has determined that a VA medical opinion 
pertinent to the issue was not required in this case, as the 
veteran's service medical records do not demonstrate 
complaints or treatment for psychological trauma, and his 
alleged stressors have not been verified.  Accordingly, all 
available records and medical evidence have been obtained in 
order to made an adequate determination as to this claim.  

In sum, the Board finds the duty to assist and duty to notify 
provisions of the VCAA have been fulfilled and no further 
action is necessary under the mandate of the VCAA.


ORDER

Service connection for PTSD is denied.



____________________________________________
L. HOWELL
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


